

 S1681 ENR: Intelligence Authorization Act for Fiscal Year 2014
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Thirteenth Congress of the United States of America2d SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and
			 fourteenS. 1681IN THE SENATE OF THE UNITED STATESAN ACTTo authorize appropriations for fiscal year
		  2014 for intelligence and intelligence-related activities of the United States
		  Government and the Office of the Director of National Intelligence, the Central
		  Intelligence Agency Retirement and Disability System, and for other
		  purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the Intelligence Authorization Act for Fiscal Year 2014.(b)Table of contentsThe table of contents for this Act is as follows:Sec. 1. Short title; table of contents.Sec. 2. Definitions.TITLE I—Intelligence activitiesSec. 101. Authorization of appropriations.Sec. 102. Classified Schedule of Authorizations.Sec. 103. Personnel ceiling adjustments.Sec. 104. Intelligence Community Management Account.TITLE II—Central Intelligence Agency Retirement and Disability SystemSec. 201. Authorization of appropriations.Sec. 202. CIARDS and FERS special retirement credit for service on detail to another agency.TITLE III—General provisionsSubtitle A—General mattersSec. 301. Increase in employee compensation and benefits authorized by law.Sec. 302. Restriction on conduct of intelligence activities.Sec. 303. Specific authorization of funding for High Performance Computing Center 2.Sec. 304. Clarification of exemption from Freedom of Information Act of identities of employees
			 submitting complaints to the Inspector General of the Intelligence
			 Community.Sec. 305. Functional managers for the intelligence community.Sec. 306. Annual assessment of intelligence community performance by function.Sec. 307. Software licensing.Sec. 308. Plans to respond to unauthorized public disclosures of covert actions.Sec. 309. Auditability.Sec. 310. Reports of fraud, waste, and abuse.Sec. 311. Public Interest Declassification Board.Sec. 312. Official representation items in support of the Coast Guard Attaché Program.Sec. 313. Declassification review of certain items collected during the mission that killed Osama
			 bin Laden on May 1, 2011.Sec. 314. Merger of the Foreign Counterintelligence Program and the General Defense Intelligence
			 Program.Subtitle B—ReportingSec. 321. Significant interpretations of law concerning intelligence activities.Sec. 322. Review for official publication of opinions of the Office of Legal Counsel of the
			 Department of Justice concerning intelligence activities.Sec. 323. Submittal to Congress by heads of elements of intelligence community of plans for orderly
			 shutdown in event of absence of appropriations.Sec. 324. Reports on chemical weapons in Syria.Sec. 325. Reports to the intelligence community on penetrations of networks and information systems
			 of certain contractors.Sec. 326. Report on electronic waste.Sec. 327. Promoting STEM education to meet the future workforce needs of the intelligence
			 community.Sec. 328. Repeal of the termination of notification requirements regarding the authorized
			 disclosure of national intelligence.Sec. 329. Repeal or modification of certain reporting requirements.TITLE IV—Matters relating to elements of the intelligence communitySubtitle A—National Security AgencySec. 401. Appointment of the Director of the National Security Agency.Sec. 402. Appointment of the Inspector General of the National Security Agency.Sec. 403. Effective date and applicability.Subtitle B—National Reconnaissance Office Sec. 411. Appointment of the Director of the National Reconnaissance Office.Sec. 412. Appointment of the Inspector General of the National Reconnaissance Office.Sec. 413. Effective date and applicability.Subtitle C—Central Intelligence AgencySec. 421. Gifts, devises, and bequests.TITLE V—Security clearance reformSec. 501. Continuous evaluation and sharing of derogatory information regarding personnel with
			 access to classified information.Sec. 502. Requirements for intelligence community contractors.Sec. 503. Technology improvements to security clearance processing.Sec. 504. Report on reciprocity of security clearances.Sec. 505. Improving the periodic reinvestigation process.Sec. 506. Appropriate committees of Congress defined.TITLE VI—Intelligence community whistleblower protectionsSec. 601. Protection of intelligence community whistleblowers.Sec. 602. Review of security clearance or access determinations.Sec. 603. Revisions of other laws.Sec. 604. Policies and procedures; nonapplicability to certain terminations.TITLE VII—Technical amendmentsSec. 701. Technical amendments to the Central Intelligence Agency Act of 1949.Sec. 702. Technical amendments to the National Security Act of 1947 relating to the past
			 elimination of certain positions.Sec. 703. Technical amendments to the Intelligence Authorization Act for Fiscal Year 2013.2.DefinitionsIn this Act:(1)Congressional intelligence committeesThe term congressional intelligence committees means—(A)the Select Committee on Intelligence of the Senate; and(B)the Permanent Select Committee on Intelligence of the House of Representatives.(2)Intelligence communityThe term intelligence community has the meaning given that term in section 3(4) of the National Security Act of 1947 (50 U.S.C. 3003(4)).IIntelligence activities101.Authorization of appropriationsFunds are hereby authorized to be appropriated for fiscal year 2014 for the conduct of the
			 intelligence and intelligence-related activities of the following elements
			 of the United States Government:(1)The Office of the Director of National Intelligence.(2)The Central Intelligence Agency.(3)The Department of Defense.(4)The Defense Intelligence Agency.(5)The National Security Agency.(6)The Department of the Army, the Department of the Navy, and the Department of the Air Force.(7)The Coast Guard.(8)The Department of State.(9)The Department of the Treasury.(10)The Department of Energy.(11)The Department of Justice.(12)The Federal Bureau of Investigation.(13)The Drug Enforcement Administration.(14)The National Reconnaissance Office.(15)The National Geospatial-Intelligence Agency.(16)The Department of Homeland Security.102.Classified Schedule of Authorizations(a)Specifications of amounts and personnel levelsThe amounts authorized to be appropriated under section 101 and, subject to section 103, the
			 authorized personnel ceilings as of September 30, 2014, for the conduct of
			 the intelligence activities of the elements listed in paragraphs (1)
			 through (16) of section 101, are those specified in the classified
			 Schedule of Authorizations prepared to accompany the bill S. 1681 of the
			 One Hundred Thirteenth Congress.(b)Availability of classified Schedule of Authorizations(1)AvailabilityThe classified Schedule of Authorizations referred to in subsection (a) shall be made available to
			 the Committee on Appropriations of the Senate, the Committee on
			 Appropriations of the House of Representatives, and to the President.(2)Distribution by the PresidentSubject to paragraph (3), the President shall provide for suitable distribution of the classified
			 Schedule of Authorizations, or of appropriate portions of the Schedule,
			 within the executive branch.(3)Limits on disclosureThe President shall not publicly disclose the classified Schedule of Authorizations or any portion
			 of such Schedule except—(A)as provided in section 601(a) of the Implementing Recommendations of the 9/11 Commission Act of
			 2007 (50 U.S.C. 3306(a));(B)to the extent necessary to implement the budget; or(C)as otherwise required by law.103.Personnel ceiling adjustments(a)Authority for increasesThe Director of National Intelligence may authorize employment of civilian personnel in excess of
			 the number authorized for fiscal year 2014 by the classified Schedule of
			 Authorizations referred to in section 102(a) if the Director of National
			 Intelligence determines that such action is necessary to the performance
			 of important intelligence functions, except that the number of personnel
			 employed in excess of the number authorized under such section may not,
			 for any element of the intelligence community, exceed 3 percent of the
			 number of civilian personnel authorized under such Schedule for such
			 element.(b)Treatment of certain personnelThe Director of National Intelligence shall establish guidelines that govern, for each element of
			 the intelligence community, the treatment under the personnel levels
			 authorized under section 102(a), including any exemption from such
			 personnel levels, of employment or assignment in—(1)a student program, trainee program, or similar program;(2)a reserve corps or as a reemployed annuitant; or(3)details, joint duty, or long term, full-time training.(c)Notice to congressional intelligence committeesThe Director of National Intelligence shall notify the congressional intelligence committees in
			 writing at least 15 days prior to each exercise of an authority described
			 in subsection (a).104.Intelligence Community Management Account(a)Authorization of appropriationsThere is authorized to be appropriated for the Intelligence Community Management Account of the
			 Director of National Intelligence for fiscal year 2014 the sum of
			 $528,229,000. Within such amount, funds identified in the classified
			 Schedule of Authorizations referred to in
			 section 102(a) for advanced research and development shall remain
			 available until September 30, 2015.(b)Authorized personnel levelsThe elements within the Intelligence Community Management Account of the Director of National
			 Intelligence are authorized 855 positions as of September 30, 2014.
			 Personnel serving in such elements may be permanent employees
			 of the Office of the Director of National Intelligence or personnel
			 detailed from other elements of the United States Government.(c)Classified authorizations(1)Authorization of appropriationsIn addition to amounts authorized to be appropriated for the Intelligence Community Management
			 Account by subsection (a), there are authorized to be appropriated for the
			 Community Management Account for fiscal year 2014 such additional amounts
			 as are specified in the classified Schedule of Authorizations referred to
			 in section 102(a). Such additional amounts for advanced research and
			 development shall remain available until September 30, 2015.(2)Authorization of personnelIn addition to the personnel authorized by subsection (b) for elements of the Intelligence
			 Community Management Account as of September 30, 2014, there are
			 authorized such additional personnel for the Community Management Account
			 as of that date as are specified in the classified Schedule of
			 Authorizations referred to in section 102(a).IICentral Intelligence Agency Retirement and Disability System201.Authorization of appropriationsThere is authorized to be appropriated for the Central Intelligence Agency Retirement and
			 Disability Fund for fiscal year 2014 the sum of $514,000,000.202.CIARDS and FERS special retirement credit for service on detail to another agency(a)In generalSection 203(b) of the Central Intelligence Agency Retirement Act (50 U.S.C. 2013(b)) is amended—(1)in the matter preceding paragraph (1), by striking service in the Agency performed and inserting service performed by an Agency employee; and(2)in paragraph (1), by striking Agency activities and inserting intelligence activities.(b)ApplicationThe amendment made by subsection (a) shall be applied to retired or deceased officers of the
			 Central Intelligence Agency who were designated at any time under section
			 203 of the Central Intelligence Agency Retirement Act (50 U.S.C. 2013) prior to the date of the enactment of this Act.IIIGeneral provisionsAGeneral matters301.Increase in employee compensation and benefits authorized by lawAppropriations authorized by this Act for salary, pay, retirement, and other benefits for Federal
			 employees may be increased by such additional or supplemental amounts as
			 may be necessary for increases in such compensation or benefits authorized
			 by law.302.Restriction on conduct of intelligence activitiesThe authorization of appropriations by this Act shall not be deemed to constitute authority for the
			 conduct of any intelligence activity which is not otherwise authorized by
			 the Constitution or the laws of the United States.303.Specific authorization of funding for High Performance Computing Center 2Funds appropriated for the construction of the High Performance Computing Center 2 (HPCC 2), as
			 described in the table entitled Consolidated Cryptologic Program (CCP) in
			 the classified annex to accompany the Consolidated and Further Continuing
			 Appropriations Act, 2013 (Public Law 113–6; 127 Stat. 198), in excess of
			 the amount specified for such activity in the tables in the classified
			 annex prepared to accompany the Intelligence Authorization Act for Fiscal
			 Year 2013 (Public Law 112–277; 126 Stat. 2468) shall be specifically
			 authorized by Congress for the purposes of section 504 of the National
			 Security Act of 1947 (50 U.S.C. 3094).304.Clarification of exemption from Freedom of Information Act of identities of employees submitting
			 complaints to the Inspector General of the Intelligence CommunitySection 103H(g)(3)(A) of the National Security Act of 1947 (50 U.S.C. 3033(g)(3)(A)) is amended by striking undertaken; and inserting undertaken, and this provision shall qualify as a withholding statute pursuant to subsection (b)(3)
			 of section 552 of title 5, United States Code (commonly known as the Freedom of Information Act);.305.Functional managers for the intelligence community(a)Functional managers authorizedTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after
			 section 103I the following new section:103J.Functional managers for the intelligence  community(a)Functional managers authorizedThe Director of National Intelligence may establish within the intelligence community one or more
			 positions of manager of an intelligence function. Any position so
			 established may be known as the Functional Manager of the intelligence function concerned.(b)PersonnelThe Director shall designate individuals to serve as manager of intelligence functions established
			 under subsection (a) from among officers and employees of elements of the
			 intelligence community.(c)DutiesEach manager of an intelligence function established under subsection (a) shall have the duties as
			 follows:(1)To act as principal advisor to the Director on the intelligence function.(2)To carry out such other responsibilities with respect to the intelligence function as the Director
			 may specify for purposes of this section..(b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by
			 inserting after the item relating to section 103I the following new item:Sec. 103J. Functional managers for the intelligence community.. 306.Annual assessment of intelligence community performance by function(a)Annual assessments requiredTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by inserting after
			 section 506I the following new section:506J.Annual assessment of intelligence community performance by function(a)In generalNot later than April 1, 2016, and each year thereafter, the Director of National Intelligence
			 shall, in consultation with the Functional Managers, submit to  the
			 congressional intelligence committees a report on covered intelligence
			 functions during the preceding year.(b)ElementsEach report under subsection (a) shall include for each covered intelligence function for the year
			 covered by such report the following:(1)An identification of the capabilities, programs, and activities of such intelligence function,
			 regardless of the element of the intelligence community that carried out
			 such capabilities, programs, and activities.(2)A description of the investment and allocation of resources for such intelligence function,
			 including an analysis of the allocation of resources within the context of
			 the National Intelligence Strategy, priorities for recipients of
			 resources, and areas of risk.(3)A description and assessment of the performance of such intelligence function.(4)An identification of any issues related to the application of technical interoperability standards
			 in the capabilities, programs, and activities of such intelligence
			 function.(5)An identification of the operational overlap or need for de-confliction, if any, within such
			 intelligence function.(6)A description of any efforts to integrate such intelligence function with other intelligence
			 disciplines as part of an integrated intelligence enterprise.(7)A description of any efforts to establish consistency in tradecraft and training within such
			 intelligence function.(8)A description and assessment  of developments in technology that bear on the future of such
			 intelligence function.(9)Such other matters relating to such intelligence function as the Director may specify for purposes
			 of this section.(c)DefinitionsIn this section:(1)The term covered intelligence functions means each intelligence function for which a Functional Manager has been established under section
			 103J during the year covered by a report under this section.(2)The term Functional Manager means the manager of an intelligence function established under section 103J..(b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by
			 inserting after the item relating to section 506I the following new item:Sec. 506J. Annual assessment of intelligence community performance by function..307.Software licensing(a)In generalTitle I of the National Security Act of 1947 (50 U.S.C. 3021 et seq.) is amended by inserting after
			 section 108 the following new section:109.Software licensing(a)Requirement for inventories of software licensesThe chief information officer of each element of the intelligence community, in consultation with
			 the Chief Information Officer of the Intelligence Community, shall
			 biennially—(1)conduct an inventory of all existing software licenses of such element, including utilized and
			 unutilized licenses;(2)assess the actions that could be carried out by such element to achieve the greatest possible
			 economies of scale and associated cost savings in software procurement and
			 usage; and(3)submit to the Chief Information Officer of the Intelligence Community each inventory required by
			 paragraph (1) and each assessment required by paragraph (2).(b)Inventories by the Chief Information Officer of the Intelligence CommunityThe Chief Information Officer of the Intelligence Community, based on the inventories and
			 assessments required by subsection (a), shall biennially—(1)compile an inventory of all existing software licenses of the intelligence community, including
			 utilized and unutilized licenses; and(2)assess the actions that could be carried out by the intelligence community to achieve the greatest
			 possible economies of scale and associated cost savings in software
			 procurement and usage.(c)Reports to CongressThe Chief Information Officer of the Intelligence Community shall submit to the congressional
			 intelligence committees a copy of each inventory compiled under subsection
			 (b)(1)..(b)Initial inventory(1)Intelligence community elements(A)DateNot later than 120 days after the date of the enactment of this Act, the chief information officer
			 of each element of the intelligence community shall complete the initial
			 inventory, assessment, and submission required under section 109(a) of the
			 National Security Act of 1947, as added by subsection (a) of this section.(B)BasisThe initial inventory conducted for each element of the intelligence community under section
			 109(a)(1) of the National Security Act of 1947, as added by subsection (a)
			 of this section, shall be based on the inventory of software licenses
			 conducted pursuant to section 305 of the Intelligence Authorization Act
			 for Fiscal Year 2013 (Public Law 112–277; 126 Stat. 2472) for such element.(2)Chief Information Officer of the Intelligence CommunityNot later than 180 days after the date of the enactment of this Act, the Chief Information Officer
			 of the Intelligence Community shall complete the initial compilation and
			 assessment required under section 109(b) of the National Security Act of
			 1947, as added by subsection (a).(c)Table of contents amendmentsThe table of contents in the first section of the National Security Act of 1947 is amended—(1)by striking the second item relating to section 104 (relating to Annual national security strategy
			 report); and(2)inserting after the item relating to section 108 the following new item:Sec. 109. Software licensing..308.Plans to respond to unauthorized public disclosures of covert actionsSection 503 of the National Security Act of 1947 (50 U.S.C. 3093) is amended by adding at the end the following new subsection:(h)For each type of activity undertaken as part of a covert action, the President shall establish in
			 writing a plan to respond to the unauthorized public disclosure of that
			 type of activity..309.Auditability(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3091 et seq.) is amended by adding at the
			 end the following new section:509.Auditability of certain elements of the intelligence community(a)Requirement for annual auditsThe head of each covered entity shall ensure that there is a full financial audit of such covered
			 entity each year beginning with fiscal year 2014. Such audits may be
			 conducted by an internal or external independent accounting or auditing
			 organization.(b)Requirement for unqualified opinionBeginning as early as practicable, but in no event later than the audit required under subsection
			 (a) for fiscal year 2016, the head of each covered entity shall take all
			 reasonable steps necessary to ensure that each audit required under
			 subsection (a) contains an unqualified opinion on the financial statements
			 of such covered entity for the fiscal year covered by such audit.(c)Reports to CongressThe chief financial officer of each covered entity shall provide to the congressional intelligence
			 committees an annual audit report from an accounting or auditing
			 organization on each audit of the covered entity conducted pursuant to
			 subsection (a).(d)Covered entity definedIn this section, the term covered entity means the Office of the Director of National Intelligence, the Central Intelligence Agency, the
			 Defense Intelligence Agency, the National Security Agency, the National
			 Reconnaissance Office, and the National Geospatial-Intelligence Agency..(b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by
			 inserting after the item relating to section 508 the following new item:Sec. 509. Auditability of certain elements of the intelligence community..310.Reports of fraud, waste, and abuseSection 8H(a) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended in paragraph (1)—(1)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;(2)by inserting after subparagraph (A) the following:(B)An employee of an element of the intelligence community, an employee assigned or detailed to an
			 element of the intelligence community, or an employee of a contractor to
			 the intelligence community, who intends to report to Congress a complaint
			 or information with respect to an urgent concern may report such complaint
			 or information to the Inspector General of the Intelligence Community.; and(3)in subparagraph (D), as redesignated by paragraph (1)—(A)by striking Act or section 17 and inserting Act, section 17; and(B)by striking the period at the end and inserting , or section 103H(k) of the National Security Act of 1947 (50 U.S.C. 3033(k))..311.Public Interest Declassification BoardSection 710(b) of the Public Interest Declassification Act of 2000 (Public Law 106–567; 50 U.S.C. 3161 note) is amended by striking 2014. and inserting 2018..312.Official representation items in support of the Coast Guard Attaché ProgramNotwithstanding any other limitation on the amount of funds that may be used for official
			 representation items, the Secretary of Homeland Security may use funds
			 made available to the Secretary through the National Intelligence Program
			 for necessary expenses for intelligence analysis and operations
			 coordination activities for official representation items in support of
			 the Coast Guard
			 Attaché Program.313.Declassification review of certain items collected during the mission that killed Osama bin Laden
			 on May 1, 2011Not later than 120 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall—(1)in the manner described in the classified annex to this Act—(A)complete a declassification review of documents collected in Abbottabad, Pakistan, during the
			 mission that killed Osama bin Laden on May 1, 2011; and(B)make publicly available any information declassified as a result of the declassification review
			 required under paragraph (1); and(2)report to the congressional intelligence committees—(A)the results of the declassification review required under paragraph (1); and(B)a justification for not declassifying any information required to be included in such
			 declassification review that remains classified.314.Merger of the Foreign Counterintelligence Program and the General Defense Intelligence ProgramNotwithstanding any other provision of law, the Director of National Intelligence shall carry out
			 the merger of the Foreign Counterintelligence Program into the General
			 Defense Intelligence Program as directed in the classified annex to this
			 Act.  The merger shall go into effect no earlier than 30 days after
			 written notification of the merger is provided to the congressional
			 intelligence committees.BReporting321.Significant interpretations of law concerning intelligence activities(a)In generalTitle V of the National Security Act of 1947 (50 U.S.C. 3021 et seq.), as added by section 309 of
			 this Act, is further amended by adding at the end the following new
			 section:510.Significant interpretations of law concerning intelligence activities(a)NotificationExcept as provided in subsection (c) and to the extent consistent with due regard for the
			 protection from unauthorized disclosure of classified information relating
			 to sensitive intelligence sources and methods or other exceptionally
			 sensitive matters, the General Counsel of each element of the intelligence
			 community shall notify the congressional intelligence committees, in
			 writing, of any significant legal interpretation of the United States
			 Constitution or Federal law affecting intelligence activities conducted by
			 such element by not later than 30 days after the date of the commencement
			 of  any intelligence activity pursuant to such interpretation.(b)ContentEach notification under subsection (a) shall provide a summary of the significant legal
			 interpretation and the intelligence activity or activities conducted
			 pursuant to such interpretation.(c)ExceptionsA notification under subsection (a) shall not be required for a significant legal interpretation
			 if—(1)notice of the significant legal interpretation was previously provided to the congressional
			 intelligence committees under subsection (a); or(2)the significant legal interpretation was made before the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2014.(d)Limited access for covert actionIf the President determines that it is essential to limit access to a covert action finding under
			 section 503(c)(2), the President may limit access to information
			 concerning such finding that is subject to notification under this section
			 to those members of Congress who have been granted access to the
			 relevant finding under section 503(c)(2)..(b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by
			 inserting after the item relating to section 509, as so added, the
			 following new item:Sec. 510. Significant interpretations of law concerning intelligence activities..322.Review for official publication of opinions of the Office of Legal Counsel of the Department of
			 Justice concerning intelligence activities(a)Process for review for official publicationNot later than 180 days after the date of the enactment of this Act, the Attorney General shall, in
			 coordination with the Director of National Intelligence, establish a
			 process for the regular review  for official publication of significant
			 opinions of the Office of Legal Counsel of the Department of Justice that
			 have been provided to an element of the intelligence community.(b)FactorsThe process of review of opinions established under subsection (a) shall include consideration of
			 the following:(1)The potential importance of an	opinion to other agencies or officials in the Executive branch.(2)The likelihood that similar questions addressed in an opinion may arise in the future.(3)The historical importance of an opinion or the context in which it arose.(4)The potential significance of an opinion to the overall jurisprudence of the Office of Legal
			 Counsel.(5)Such other factors as the Attorney General and the Director of National Intelligence consider
			 appropriate.(c)PresumptionThe process of review established under subsection (a) shall apply a presumption that significant
			 opinions of the Office of Legal Counsel should be published when
			 practicable,  consistent with national security and other confidentiality
			 considerations.(d)ConstructionNothing in this section shall require the official publication of any opinion of the Office of
			 Legal Counsel, including publication under any circumstance as follows:(1)When publication would reveal classified or other sensitive information relating to national
			 security.(2)When publication could reasonably be anticipated to interfere with Federal law enforcement efforts
			 or is prohibited by law.(3)When publication would conflict with preserving internal Executive branch deliberative processes or
			 protecting other information properly subject to privilege.(e)Requirement To provide classified opinions to Congress(1)In generalAny opinion of the Office of Legal Counsel that would have been selected for publication under the
			 process of review established under subsection (a) but for the fact that
			 publication would reveal classified or other sensitive information
			 relating to national security shall be provided or made available to the
			 appropriate committees of Congress.(2)Exception for covert actionIf the President determines that it is essential to limit access to a covert action finding under
			 section 503(c)(2) of the National Security Act of 1947 (50 U.S.C.
			 3093(c)(2)), the President may limit access to information concerning such
			 finding that would otherwise be provided or made available under this
			 subsection to those members of Congress who have been granted access to
			 such finding under such section 503(c)(2).(f)Judicial reviewThe determination whether an opinion of the Office of Legal Counsel is appropriate for official
			 publication under the process of review established under subsection (a)
			 is discretionary and is not subject to judicial review.323.Submittal to Congress by heads of elements of intelligence community of plans for orderly shutdown
			 in event of absence of appropriations(a)In generalWhenever the head of an applicable agency submits a plan to the Director of the Office of
			 Management and Budget in accordance with section 124 of Office of
			 Management and Budget Circular A–11, pertaining to agency operations in
			 the absence of appropriations, or any successor circular of the Office
			 that requires the head of an applicable agency to submit to the Director a
			 plan for an orderly shutdown in the event of the absence of
			 appropriations, such head shall submit a copy of such plan to the
			 following:(1)The congressional intelligence committees.(2)The Subcommittee on Defense of the Committee on Appropriations of the Senate.(3)The Subcommittee on Defense of the Committee on Appropriations of the House of Representatives.(4)In the case of a plan for an element of the intelligence community that is within the Department of
			 Defense, to—(A)the Committee on Armed Services of the Senate; and(B)the Committee on Armed Services of the House of Representatives.(b)Head of an applicable agency definedIn this section, the term head of an applicable agency includes the following:(1)The Director of National Intelligence.(2)The Director of the Central Intelligence Agency.(3)Each head of each element of the intelligence community that is within the Department of Defense.324.Reports on chemical weapons in Syria(a)In generalNot later than 30 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to Congress a
			 report on the Syrian chemical weapons program.(b)ElementsThe report required under subsection (a) shall include the following elements:(1)A comprehensive assessment of chemical weapon stockpiles in Syria, including names, types, and
			 quantities of chemical weapons agents, types of munitions, and location
			 and form of storage, production, and research and development facilities.(2)A listing of key personnel associated with the Syrian chemical weapons program.(3)An assessment of undeclared chemical weapons stockpiles, munitions, and facilities.(4)An assessment of how these stockpiles, precursors, and delivery systems were obtained.(5)A description of key intelligence gaps related to the Syrian chemical weapons program.(6)An assessment of any denial and deception efforts on the part of the Syrian regime related to its
			 chemical weapons program.(c)Progress reportsEvery 90 days until the date that is 18 months after the date of the enactment of this Act, the
			 Director of National Intelligence shall submit to Congress a progress
			 report providing any material updates to the report required under
			 subsection (a).325.Reports to the intelligence community on penetrations of networks and information systems of
			 certain contractors(a)Procedures for reporting penetrationsThe Director of National Intelligence shall establish procedures that require each cleared
			 intelligence contractor to report to an element of the intelligence
			 community designated by the Director for purposes of such procedures when
			 a network or information system of such contractor that meets the criteria
			 established pursuant to subsection (b) is successfully penetrated.(b)Networks and information systems subject to reportingThe Director of National Intelligence shall, in consultation with appropriate officials, establish
			 criteria for covered networks to be subject to the procedures for
			 reporting system penetrations under subsection (a).(c)Procedure requirements(1)Rapid reportingThe procedures established pursuant to subsection (a) shall require each cleared intelligence
			 contractor to rapidly report to an element of the intelligence community
			 designated pursuant to subsection (a) of each successful penetration of
			 the network or information systems of such contractor that meet the
			 criteria established pursuant to subsection (b). Each such report shall
			 include the following:(A)A description of the technique or method used in such penetration.(B)A sample of the malicious software, if discovered and isolated by the contractor, involved in such
			 penetration.(C)A summary of information created by or for such element in connection with any program of such
			 element that has been potentially compromised due to such penetration.(2)Access to equipment and information by intelligence community personnelThe procedures established pursuant to subsection (a) shall—(A)include mechanisms for intelligence community personnel to, upon request, obtain access to
			 equipment or information of a cleared intelligence contractor necessary to
			 conduct forensic analysis in addition to any analysis conducted by such
			 contractor;(B)provide that a cleared intelligence contractor is only required to provide access to equipment or
			 information as described in subparagraph (A) to determine whether
			 information created by or for an element of the intelligence community in
			 connection with any intelligence community program was successfully
			 exfiltrated from a network or information system of such contractor and,
			 if so, what information was exfiltrated; and(C)provide for the reasonable protection of trade secrets, commercial or financial information, and
			 information that can be used to identify a specific person (other than the
			 name of the suspected perpetrator of the penetration).(3)Limitation on dissemination of certain informationThe procedures established pursuant to subsection (a) shall prohibit the dissemination outside the
			 intelligence community of information obtained or derived through such
			 procedures that is not created by or for the intelligence community
			 except—(A)with the approval of the contractor providing such information;(B)to the congressional intelligence committees or the Subcommittees on Defense of the Committees on
			 Appropriations of the House of Representatives and the Senate for such
			 committees and such Subcommittees to perform oversight; or(C)to law enforcement agencies to investigate a penetration reported under this section.(d)Issuance of procedures and establishment of criteria(1)In generalNot later than 90 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall establish the procedures required under subsection (a)
			 and the  criteria required under subsection (b).(2)Applicability dateThe requirements of this section shall apply on the date on which the Director of National
			 Intelligence establishes the procedures required under this section.(e)Coordination with the Secretary of Defense To prevent duplicate reportingNot later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence and the Secretary of Defense shall establish procedures to
			 permit a contractor that is a cleared intelligence contractor and a
			 cleared defense contractor under section 941 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 10 U.S.C. 2224 note) to submit a single report that satisfies the requirements of this section and such section
			 941 for an incident of penetration of network or information system.(f)DefinitionsIn this section:(1)Cleared intelligence contractorThe term cleared intelligence contractor means a private entity granted clearance by the Director of National Intelligence or the head of
			 an element of the intelligence community to access, receive, or store
			 classified information for the purpose of bidding for a contract or
			 conducting activities in support of any program of an element of the
			 intelligence community.(2)Covered networkThe term covered network means a network or information system of a cleared intelligence contractor that contains or
			 processes information created by or for an element of the intelligence
			 community with respect to which such contractor is required to apply
			 enhanced protection.(g)Savings clausesNothing in this section shall be construed to alter or limit any otherwise authorized access by
			 government personnel to networks or information systems owned or operated
			 by a contractor that processes or stores government data.326.Report on electronic waste(a)ReportNot later than 90 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the congressional intelligence committees a
			 report on the extent to which the intelligence community has implemented
			 the recommendations of the Inspector General of the Intelligence Community
			 contained in the report entitled Study of Intelligence Community Electronic Waste Disposal Practices issued in May 2013. Such report shall include an assessment of the extent to which the policies,
			 standards, and guidelines of the intelligence community governing the
			 proper disposal of electronic waste are applicable to covered commercial
			 electronic waste that may contain classified information.(b)DefinitionsIn this section:(1)Covered commercial electronic wasteThe term covered commercial electronic waste means electronic waste of a commercial entity that contracts with an element of the intelligence
			 community.(2)Electronic wasteThe term electronic waste includes any obsolete, broken, or irreparable electronic device, including a television, copier,
			 facsimile machine, tablet, telephone, computer, computer monitor, laptop,
			 printer, scanner, and associated electrical wiring.327.Promoting STEM education to meet the future workforce needs of the intelligence community(a)ReportNot later than 180 days after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the Secretary of Education and the
			 congressional intelligence committees a report describing the anticipated
			 hiring needs of the intelligence community in the fields of science,
			 technology, engineering, and mathematics, including cybersecurity and
			 computer literacy.   The report shall—(1)describe the extent to which
			 competitions, challenges, or internships at elements of the intelligence
			 community that do not involve access to classified information may be
			 utilized to promote education in the fields of science, technology,
			 engineering, and mathematics, including cybersecurity and computer
			 literacy, within high schools or institutions of higher education in the
			 United States;(2)include cost estimates for carrying out
			 such competitions, challenges, or internships; and(3)include strategies for conducting expedited security clearance investigations and adjudications for
			 students at institutions of higher education for purposes of offering
			 internships at elements of the intelligence community.(b)Consideration of existing programsIn developing the report under subsection (a), the Director shall take into consideration existing
			 programs of the intelligence community, including the education programs
			 of the National Security Agency and the Information Assurance Scholarship
			 Program of the Department of Defense, as appropriate.(c)DefinitionsIn this section:(1)High schoolThe term high school mean a school that awards a secondary school diploma.(2)Institution of higher educationThe term institution of higher education has the meaning given the term in section 101(a) of the Higher Education Act of 1965 (20 U.S.C.
			 1001(a)).(3)Secondary schoolThe term secondary school has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).328.Repeal of the termination of notification requirements regarding the authorized disclosure of
			 national intelligenceSection 504 of the Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277; 126
			 Stat. 2477) is amended by striking subsection (e).329.Repeal or modification of certain reporting requirements(a)Repeal of reporting requirements(1)Threat of attack on the United States using weapons of mass destructionSection 114 of the National Security Act of 1947 (50 U.S.C. 3050) is amended by striking subsection (b).(2)Treaty on Conventional Armed Forces in EuropeSection 2(5)(E) of the Senate resolution advising and consenting to ratification of the Document
			 Agreed Among the States Parties to the Treaty on Conventional Armed Forces
			 in Europe (CFE) of November 19, 1990, adopted at Vienna May 31, 1996
			 (Treaty Doc. 105–5) (commonly referred to as the CFE Flank Document),
			 105th Congress, agreed to May 14, 1997, is repealed.(b)Modification of reporting requirements(1)Intelligence advisory committeesSection 410(b) of the Intelligence Authorization Act for Fiscal Year 2010 (50 U.S.C. 3309) is amended to read as follows:(b)Notification of establishment of advisory committeeThe Director of National Intelligence and the Director of the Central Intelligence Agency shall
			 each notify the congressional intelligence committees each time each such
			 Director creates an advisory committee. Each notification shall include—(1)a description of such advisory committee, including the subject matter of such committee;(2)a list of members of such advisory committee; and(3)in the case of an advisory committee created by the Director of National Intelligence, the reasons
			 for a determination by the Director under section 4(b)(3) of the Federal Advisory Committee Act (5 U.S.C. App.) that an advisory committee cannot comply
			 with
			 the requirements of such Act..(2)Intelligence information sharingSection 102A(g)(4) of the National Security Act of 1947 (50 U.S.C. 3024(g)(4)) is amended to read as follows:(4)The Director of National Intelligence shall, in a timely manner, report to Congress any statute,
			 regulation, policy, or practice that the Director believes impedes the
			 ability of the Director to fully and effectively ensure maximum
			 availability of access to intelligence information within the intelligence
			 community consistent with the protection of the national security of the
			 United States..(3)Intelligence community business system transformationSection 506D(j) of the National Security Act of 1947 (50 U.S.C. 3100(j)) is amended in the matter
			 preceding paragraph (1) by striking 2015 and inserting 2014.(4)Activities of privacy and civil liberties officersSection 1062(f)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C.
			 2000ee–1(f)(1)) is amended in the matter preceding subparagraph (A) by
			 striking quarterly and inserting semiannually.(c)Conforming amendmentsThe National Security Act of 1947 (50 U.S.C. 3001 et seq.) is amended—(1)in the table of contents in the first section, by striking the item relating to section 114 and
			 inserting the following new item:Sec. 114. Annual report on hiring and retention of minority employees.;(2)in section 114 (50 U.S.C. 3050)—(A)by amending the heading to read as follows: Annual report on hiring and retention of minority employees;(B)by striking (a) Annual Report on Hiring and Retention of Minority Employees.—;(C)by redesignating paragraphs (1) through (5) as subsections (a) through (e), respectively;(D)in subsection (b) (as so redesignated)—(i)by redesignating subparagraphs (A) through (C) as paragraphs (1) through (3), respectively; and(ii)in paragraph (2) (as so redesignated)—(I)by redesignating clauses (i) and (ii) as subparagraphs (A) and (B), respectively; and(II)in the matter preceding subparagraph (A) (as so redesignated), by striking clauses (i) and (ii) and inserting subparagraphs (A) and (B);(E)in subsection (d) (as redesignated by subparagraph (C) of this paragraph), by striking subsection and inserting section; and(F)in subsection (e) (as redesignated by subparagraph (C) of this paragraph)—(i)by redesignating
			 subparagraphs (A) through (C) as paragraphs (1) through (3), respectively;
			 and(ii)by striking subsection, and inserting section; and(3)in section 507 (50 U.S.C. 3106)—(A)in subsection (a)—(i)by striking (1) The date and inserting The date;(ii)by striking subsection (c)(1)(A) and inserting subsection (c)(1);(iii)by striking paragraph (2); and(iv)by redesignating subparagraphs (A) through (F) as paragraphs (1) through (6), respectively;(B)in subsection (c)(1)—(i)by striking (A) Except and inserting Except; and(ii)by striking subparagraph (B); and(C)in subsection (d)(1)—(i)in subparagraph (A)—(I)by striking subsection (a)(1) and inserting subsection (a); and(II)by inserting and after March 1;;(ii)by striking subparagraph (B); and(iii)by redesignating subparagraph (C) as subparagraph (B).IVMatters relating to elements of the intelligence communityANational Security Agency401.Appointment of the Director of the National Security Agency(a)Director of the
			 National Security AgencySection 2 of the National Security
			 Agency Act of 1959 (50 U.S.C. 3602) is amended—(1)by inserting
			 (b) before There; and(2)by inserting
			 before subsection (b), as so designated by paragraph (1), the following:(a)(1)There is a Director of
				the National Security Agency.(2)The Director of the National Security
				Agency shall be appointed by the President, by and with the advice
			 and consent
				of the Senate.(3)The Director of the National Security
				Agency shall be the head of the National Security Agency and shall
			 discharge
				such functions and duties as are provided by this Act or otherwise
			 by
				law or executive order..(b)Position of
			 importance and responsibility(1)In generalThe President may designate the
			 Director of the National Security Agency as a position of importance and
			 responsibility under section 601 of title 10, United States Code.(2)Effective dateParagraph (1) shall take effect on the date of the enactment of this Act.402.Appointment  of the Inspector General of the National Security AgencyThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in section 8G(a)(2), by striking the National Security Agency,; and(2)in section 12—(A)in paragraph (1), by striking or the Federal Cochairpersons of the Commissions established under section 15301 of title 40,
			 United States Code; and inserting the Federal Cochairpersons of the Commissions established under section 15301 of title 40, United
			 States Code; the Director of the National Security Agency;; and(B)in paragraph (2), by striking or the Commissions established under section 15301 of title 40, United States Code, and inserting the Commissions established under section 15301 of title 40, United States Code, the National
			 Security Agency,.403.Effective date and applicability(a)In
			 generalExcept as otherwise specifically provided, the amendments made by sections 401 and 402 shall take
			 effect
			 on October 1, 2014, and shall apply upon the earlier
			 of—(1)in the case of section 401—(A)the date of the
			 first nomination by the President of an individual to serve as the
			 Director of
			 the
			 National Security Agency that occurs on or after October 1, 2014; or(B)the date of the
			 cessation of the performance of the duties of the Director of the National
			 Security Agency by the
			 individual
			 performing such duties on October 1, 2014; and(2)in the case of section 402—(A)the date of the
			 first nomination by the President of an individual to serve as the
			 Inspector General of the National Security Agency that occurs on or after
			 October 1, 2014; or(B)the date of the
			 cessation of the performance of the duties of the Inspector General of the
			 National Security Agency by the
			 individual
			 performing such duties on October 1, 2014.(b)Exception for initial nominationsNotwithstanding paragraph (1)(A) or (2)(A) of subsection (a), an individual serving as the Director
			 of the National Security Agency or the 
			 Inspector General
			 of the National Security Agency on the date that the President first
			 nominates an individual for such position on or after October 1, 2014, may
			 continue to perform in that position after such date of nomination and
			 until the individual appointed to the position, by and with the advice and
			 consent of the Senate, assumes the
			 duties
			 of the position.(c)Incumbent Inspector GeneralThe individual serving as Inspector General of the National Security Agency on the date of the
			 enactment of this Act shall be eligible to be appointed by the President
			 to a new term of service under section 3 of the Inspector General Act of
			 1978 (5 U.S.C. App.), by and with the advice and consent of the Senate.BNational Reconnaissance Office 411.Appointment of the Director of the National Reconnaissance Office(a)In generalThe National Security
			 Act of 1947 (50 U.S.C. 3001 et seq.) is amended by adding after section
			 106 the following:106A.Director of the National Reconnaissance Office(a)In generalThere is a Director of
				the National Reconnaissance Office.(b)AppointmentThe Director of the National Reconnaissance Office shall be appointed by the President, by and with
			 the advice and consent
				of the Senate.(c)Functions and dutiesThe Director of the National Reconnaissance Office shall be the head of the National Reconnaissance
			 Office and shall discharge
				such functions and duties as are provided by this Act or otherwise
			 by
				law or executive order..(b)Position of
			 importance and responsibility(1)In generalThe President may designate the
			 Director of the National Reconnaissance Office as a position of importance
			 and
			 responsibility under section 601 of title 10, United States Code.(2)Effective dateParagraph (1) shall take effect on the date of the enactment of this Act.(c)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 (50 U.S.C. 3001 et
			 seq.) is amended by inserting after the item relating to section 106 the
			 following:Sec. 106A. Director of the National Reconnaissance Office..412.Appointment of the Inspector General of the National Reconnaissance OfficeThe Inspector General Act of 1978 (5 U.S.C. App.)—(1)in section 8G(a)(2), as amended by section 402, is further amended by striking the National Reconnaissance Office,; and(2)in section 12, as amended by section 402, is further amended—(A)in paragraph (1), by inserting or the Director of the National Reconnaissance Office; before as the case may be;; and(B)in paragraph (2), by inserting or the National Reconnaissance Office, before as the case may be;.413.Effective date and applicability(a)In
			 generalThe amendments made by sections 411 and 412 shall take effect
			 on October 1, 2014, and shall apply upon the earlier
			 of—(1)in the case of section 411—(A)the date of the
			 first nomination by the President of an individual to serve as the
			 Director of
				the National Reconnaissance Office that occurs on or after October
			 1, 2014; or(B)the date of the
			 cessation of the performance of the duties of the Director of
				the National Reconnaissance Office by the
			 individual
			 performing such duties on October 1, 2014; and(2)in the case of section 412—(A)the date of the
			 first nomination by the President of an individual to serve as the
			 Inspector General of the National Reconnaissance Office that occurs on or
			 after October 1, 2014; or(B)the date of the
			 cessation of the performance of the duties of the Inspector General of
				the National Reconnaissance Office by the
			 individual
			 performing such duties on October 1, 2014.(b)Exception for initial nominationsNotwithstanding paragraph (1)(A) or (2)(A) of subsection (a), an individual serving as the Director
			 of
				the National Reconnaissance Office or the 
			 Inspector General
			 of the National Reconnaissance Office on the date that the President first
			 nominates an individual for such position on or after October 1, 2014, may
			 continue to perform in that position after such date of nomination and
			 until the individual appointed to the position, by and with the advice and
			 consent of the Senate, assumes the
			 duties
			 of the position.(c)Incumbent Inspector GeneralThe individual serving as Inspector General of the National Reconnaissance Office on the date of
			 the
			 enactment of this Act shall be eligible to be appointed by the President
			 to a new term of service under section 3 of the Inspector General Act of
			 1978 (5 U.S.C. App.), by and with the advice and consent of the Senate.CCentral Intelligence Agency421.Gifts, devises, and bequestsSection 12 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3512) is amended—(1)by striking the section heading and inserting Gifts, devises, and bequests;(2)in subsection (a)(2)—(A)by inserting by the Director as a gift to the Agency after accepted; and(B)by striking this section and inserting this subsection;(3)in subsection (b), by striking this section, and inserting subsection (a),;(4)in subsection (c), by striking this section, and inserting subsection (a),;(5)in subsection (d), by striking this section and inserting subsection (a);(6)by redesignating subsection (f) as subsection (g); and(7)by inserting after subsection (e) the following:(f)(1)The Director may engage in fundraising in an official capacity for the benefit of nonprofit
			 organizations that provide support to surviving family members of deceased
			 Agency employees or that otherwise provide support for the welfare,
			 education, or recreation of Agency employees, former Agency employees, or
			 their family members.(2)In this subsection, the term fundraising means the raising of funds through the active participation in the promotion, production, or
			 presentation of an event designed to raise funds and does not include the
			 direct solicitation of money by any other means..VSecurity clearance reform501.Continuous evaluation and sharing of derogatory information regarding personnel with access to
			 classified informationSection 102A(j) of the National Security Act of 1947 (50 U.S.C. 3024(j)) is amended—(1)in the heading, by striking Sensitive Compartmented Information and inserting Classified Information;(2)in paragraph (3), by striking ; and and inserting a semicolon;(3)in paragraph (4), by striking the period and inserting a semicolon; and(4)by adding at the end the following new paragraphs:(5)ensure that the background of each employee or officer of an element of the intelligence community,
			 each contractor to an element of the intelligence community, and each
			 individual employee of such a contractor who has been determined to be
			 eligible for access to classified information is monitored on a continual
			 basis under standards developed by the Director, including with respect to
			 the frequency of evaluation, during the period of eligibility of such
			 employee or officer of an element of the intelligence community, such
			 contractor, or such individual employee to such a contractor to determine
			 whether such employee or officer of an element of the intelligence
			 community, such contractor, and such individual employee of such a
			 contractor continues to meet the requirements for eligibility for access
			 to classified information; and(6)develop procedures to require information sharing between elements of the intelligence community
			 concerning potentially derogatory security information regarding an
			 employee or officer of an element of the intelligence community, a
			 contractor to an element of the intelligence community, or an individual
			 employee of such a contractor that may impact the eligibility of such
			 employee or officer of an element of the intelligence community, such
			 contractor, or such individual employee of such a contractor for a
			 security clearance..502.Requirements for intelligence community contractors(a)RequirementsSection 102A of the National Security Act of 1947 (50 U.S.C. 3024) is amended by adding at the end the following new subsection:(x)Requirements for intelligence community contractorsThe Director of National Intelligence, in consultation with the head of each department of the
			 Federal Government that contains an element of the intelligence community
			 and the Director of the Central Intelligence Agency, shall—(1)ensure that—(A)any contractor to an element of the intelligence community with access to a classified network or
			 classified information develops and operates a security plan that is
			 consistent with standards established by the Director of National
			 Intelligence for intelligence community networks; and(B)each contract awarded by an element of the intelligence community includes provisions requiring the
			 contractor comply with such plan and such standards;(2)conduct periodic assessments of each security plan required under paragraph (1)(A) to ensure such
			 security plan complies with the requirements of such paragraph; and(3)ensure that the insider threat detection capabilities and insider threat policies of the
			 intelligence community apply to facilities of contractors with access to a
			 classified network.. (b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to contracts entered into or renewed
			 after the date of the enactment of this Act.503.Technology improvements to security clearance processing(a)In generalThe Director of National Intelligence, in consultation with the Secretary of Defense and the
			 Director of the Office of Personnel Management, shall conduct an analysis
			 of the relative costs and benefits of potential improvements to the
			 process for investigating persons who are proposed for access to
			 classified information and adjudicating whether such persons satisfy the
			 criteria for obtaining and retaining access to such information.(b)Contents of analysisIn conducting the analysis required by subsection (a), the Director of National Intelligence shall
			 evaluate the costs and benefits associated with—(1)the elimination of manual processes in security clearance investigations and adjudications, if
			 possible, and automating and integrating the elements of the investigation
			 process, including—(A)the clearance application process;(B)case management;(C)adjudication management;(D)investigation methods for the collection, analysis, storage, retrieval, and transfer of data and
			 records; and(E)records management for access and eligibility determinations;(2)the elimination or reduction, if possible, of the use of databases and information sources that
			 cannot be accessed and processed automatically electronically, or
			 modification of such databases and information sources, to enable
			 electronic access and processing;(3)the use of government-developed and commercial technology for continuous monitoring and evaluation
			 of government and commercial data sources that can identify and flag
			 information pertinent to adjudication guidelines and eligibility
			 determinations;(4)the standardization of forms used for routine reporting required of cleared personnel (such as
			 travel, foreign contacts, and financial disclosures) and use of continuous
			 monitoring technology to access databases containing such reportable
			 information to independently obtain and analyze reportable data and
			 events;(5)the establishment of an authoritative central repository of personnel security information that is
			 accessible electronically at multiple levels of classification and
			 eliminates technical barriers to rapid access to information necessary for
			 eligibility determinations and reciprocal recognition thereof;(6)using digitally processed fingerprints, as a substitute for ink or paper prints, to reduce error
			 rates and improve portability of data;(7)expanding the use of technology to improve an applicant’s ability to discover the status of a
			 pending security clearance application or reinvestigation; and(8)using government and publicly available commercial data sources, including social media, that
			 provide independent information pertinent to adjudication guidelines to
			 improve quality and timeliness, and reduce costs, of investigations and
			 reinvestigations.(c)Report to CongressNot later than 6 months after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit to the appropriate committees of Congress a
			 report on the analysis required by subsection (a).504.Report on reciprocity of security clearancesThe head of the entity selected pursuant to section 3001(b) of the Intelligence Reform and
			 Terrorism Prevention Act of 2004 (50 U.S.C. 3341(b)) shall submit to the appropriate committees of Congress a report each year through 2017 that
			 describes for the preceding year—(1)the periods of time required by authorized adjudicative agencies for accepting background
			 investigations and determinations completed by an authorized investigative
			 entity or authorized adjudicative agency;(2)the total number of cases in which a background investigation or determination completed by an
			 authorized investigative entity or authorized adjudicative agency is
			 accepted by another agency;(3)the total number of cases in which a background investigation or determination completed by an
			 authorized investigative entity or authorized adjudicative agency is not
			 accepted by another agency; and(4)such other information or recommendations as the head of the entity selected pursuant to such
			 section 3001(b) considers appropriate.505.Improving the periodic reinvestigation process(a)In generalNot later than 180 days after the date of the enactment of this Act, and annually thereafter until
			 December 31, 2017, the Director of National Intelligence, in consultation
			 with the Secretary of Defense and the Director of the Office of Personnel
			 Management, shall transmit to the appropriate committees of Congress a
			 strategic plan for updating the process for periodic reinvestigations
			 consistent with a continuous evaluation program.(b)ContentsThe plan required by subsection (a) shall include—(1)an analysis of the costs and benefits associated with conducting periodic reinvestigations;(2)an analysis of the costs and benefits associated with replacing some or all periodic
			 reinvestigations with a program of continuous evaluation;(3)a determination of how many risk-based and ad hoc periodic reinvestigations are necessary on an
			 annual basis for each component of the Federal Government with employees
			 with security clearances;(4)an analysis of the potential benefits of expanding the Government's use of continuous evaluation
			 tools as a means of improving the effectiveness and efficiency of
			 procedures for confirming the eligibility of personnel for continued
			 access to classified information; and(5)an analysis of how many personnel with out-of-scope background investigations are employed by, or
			 contracted or detailed to, each element of the intelligence community.(c)Periodic reinvestigations definedIn this section, the term periodic reinvestigations has the meaning given that term in section 3001(a) of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (50 U.S.C. 3341(a)).506.Appropriate committees of Congress definedIn this title, the term appropriate committees of Congress means—(1)the congressional intelligence committees;(2)the Committee on Armed Services and the Committee on Homeland Security and Governmental Affairs of
			 the Senate; and(3)the Committee on Armed Services and the Committee on Homeland Security of the House of
			 Representatives.VIIntelligence community whistleblower protections601.Protection of intelligence community whistleblowers(a)In generalTitle XI of the National Security Act of 1947 (50 U.S.C. 3231 et seq.) is amended by adding at the
			 end the following new section:1104.Prohibited personnel practices in the intelligence community(a)DefinitionsIn this section:(1)AgencyThe term agency means an executive department or independent establishment, as defined under sections 101 and 104
			 of title 5, United States Code, that contains an intelligence community
			 element, except the Federal Bureau of Investigation.(2)Covered intelligence community elementThe term covered intelligence community element—(A)means—(i)the Central Intelligence Agency, the Defense Intelligence Agency, the National
			 Geospatial-Intelligence Agency, the National Security Agency, the Office
			 of the Director of National Intelligence, and the National Reconnaissance
			 Office; and(ii)any executive agency or unit thereof determined by the President under section 2302(a)(2)(C)(ii) of
			 title 5, United States Code, to have as its principal function the conduct
			 of foreign intelligence or counterintelligence activities; and(B)does not include the Federal Bureau of Investigation.(3)Personnel actionThe term personnel action means, with respect to an employee in a position in a covered intelligence community element
			 (other than a position excepted from the competitive service due to its
			 confidential, policy-determining,
			 policymaking, or policy-advocating character)—(A)an appointment;(B)a promotion;(C)a disciplinary or corrective action;(D)a detail, transfer, or reassignment;(E)a demotion, suspension, or termination;(F)a reinstatement or restoration;(G)a performance evaluation;(H)a decision concerning pay, benefits, or awards;(I)a decision concerning education or training if such education or training may reasonably be
			 expected to lead to an appointment, promotion, or performance evaluation;
			 or(J)any other significant change in duties, responsibilities, or working conditions.(b)In generalAny employee of an agency who has authority to take, direct others to take, recommend, or approve
			 any personnel action, shall not, with respect to such authority, take or
			 fail to take a personnel action with respect to any employee of a covered
			 intelligence community element as a reprisal for a lawful disclosure of
			 information by the employee to the Director of National Intelligence (or
			 an employee
			 designated by the Director of National Intelligence for such purpose), the
			 Inspector General of the Intelligence Community, the head of the employing
			 agency (or an employee designated by the head of that agency for such
			 purpose), the appropriate inspector general of the employing agency, a
			 congressional intelligence committee, or a member of a congressional
			 intelligence committee, which the employee reasonably believes evidences—(1)a violation of any Federal law, rule, or regulation; or(2)mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific danger
			 to public health or safety.(c)EnforcementThe President shall provide for the enforcement of this section.(d)Existing rights preservedNothing in this section shall be construed to—(1)preempt or preclude any employee, or applicant for employment, at the Federal Bureau of
			 Investigation from exercising rights provided under any other
			 law, rule, or regulation, including section 2303 of title 5, United States
			 Code; or(2)repeal section 2303 of title 5, United States Code..(b)Table of contents amendmentThe table of contents in the first section of the National Security Act of 1947 is amended by
			 adding at the end the following new item:Sec. 1104. Prohibited personnel practices in the intelligence community..602.Review of security clearance or access determinations(a)General responsibility(1)In generalSection 3001(b) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(b))
			 is amended—(A)in the matter preceding paragraph (1), by striking Not and inserting Except as otherwise provided, not;(B)in paragraph (5), by striking and after the semicolon;(C)in paragraph (6), by striking the period at the end and inserting ; and; and(D)by inserting after paragraph (6) the following:(7)not later than 180 days after the date of the enactment of the Intelligence Authorization Act for Fiscal Year 2014—(A)developing policies and procedures that permit, to the extent practicable, individuals to appeal a
			 determination to suspend or revoke a security clearance or access to
			 classified information and to retain their government employment status
			 while such challenge is pending; and(B)developing and implementing uniform and consistent policies and procedures to ensure proper
			 protections during the process for denying, suspending, or revoking a
			 security clearance or access to classified information, including the
			 ability to appeal such a denial, suspension, or revocation, except that
			 there shall be no appeal of an agency’s suspension of a security clearance
			 or access determination for purposes of conducting an investigation, if
			 that suspension lasts no longer than 1 year or the head of the agency or a
			 designee of the head of the agency certifies that a longer suspension is
			 needed before a final decision on denial or revocation to prevent imminent
			 harm to the national security..(2)Required elements of policies and proceduresThe policies and procedures for appeal developed under paragraph (7) of section 3001(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004, as added by
			 subsection (a), shall	provide for the Inspector General of the
			 Intelligence Community, or the inspector general of the employing agency,
			 to conduct fact-finding and report to the agency head or the designee of
			 the agency head within 180 days unless the employee and the agency agree
			 to an extension or the investigating inspector general determines in
			 writing that a greater period of time is required.  To the fullest extent
			 possible, such fact-finding shall include an opportunity for the employee
			 to present relevant evidence such as witness testimony.(b)Retaliatory revocation of security clearances and access determinationsSection 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341) is
			 amended by adding at the end the following:(j)Retaliatory revocation of security clearances and access determinations(1)In generalAgency personnel with authority over personnel security clearance or access determinations shall
			 not take or fail to take, or threaten to take or fail to take, any action
			 with respect to any employee's security clearance or access determination
			 in retaliation for—(A)any lawful disclosure of information to the Director of National Intelligence (or an employee
			 designated by
			 the Director of National Intelligence for such purpose) or the head of the
			 employing agency (or employee designated by the head of that agency for
			 such purpose) by an employee that the employee reasonably believes
			 evidences—(i)a violation of any Federal law, rule, or regulation; or(ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific
			 danger to public health or safety;(B)any lawful disclosure to the Inspector General of an agency or another employee designated by the
			 head of the
			 agency to receive such disclosures, of information which the employee
			 reasonably believes evidences—(i)a violation of any Federal law, rule, or regulation; or(ii)gross mismanagement, a gross waste of funds, an abuse of authority, or a substantial and specific
			 danger to public health or safety;(C)any lawful disclosure that complies with—(i)subsections (a)(1), (d), and (h) of section 8H of the Inspector General Act of 1978 (5 U.S.C.
			 App.);(ii)subparagraphs (A), (D), and (H) of section 17(d)(5) of the Central Intelligence Agency Act of 1949
			 (50 U.S.C. 3517(d)(5)); or(iii)subparagraphs (A), (D), and (I) of section 103H(k)(5) of the National Security Act of 1947 (50
			 U.S.C. 3033(k)(5)); and(D)if the actions do not result in the employee or applicant unlawfully disclosing information
			 specifically required by Executive order to be kept classified in the
			 interest of national defense or the conduct of foreign affairs, any lawful
			 disclosure in conjunction with—(i)the exercise of any appeal, complaint, or grievance right granted by any law, rule, or regulation;(ii)testimony for or otherwise lawfully assisting any individual in the exercise of any right referred
			 to in clause (i); or(iii)cooperation with or disclosing information to the Inspector General of an agency, in accordance
			 with applicable provisions of law in connection with an audit, inspection,
			 or investigation conducted by the Inspector General.(2)Rule of constructionConsistent with the protection of sources and methods, nothing in paragraph (1) shall be construed
			 to authorize the withholding of information from Congress or the taking of
			 any personnel action against an employee who lawfully discloses
			 information to Congress.(3)Disclosures(A)In generalA disclosure shall not be excluded from paragraph (1) because—(i)the disclosure was made to a person, including a supervisor, who participated in an activity that
			 the employee reasonably believed to be covered by paragraph (1)(A)(ii);(ii)the disclosure revealed information that had been previously disclosed;(iii)the disclosure was not made in writing;(iv)the disclosure was made while the employee was off duty; or(v)of the amount of time which has passed since the occurrence of the events described in the
			 disclosure.(B)ReprisalsIf a disclosure is made during the normal course of duties of an employee, the disclosure shall not
			 be excluded from paragraph (1) if any employee who has authority to take,
			 direct others to take, recommend, or approve any personnel action with
			 respect to the employee making the disclosure, took, failed to take, or
			 threatened to take or fail to take a personnel action with respect to that
			 employee in reprisal for the disclosure.(4)Agency adjudication(A)Remedial procedureAn employee or former employee who believes that he or she has been subjected to a reprisal
			 prohibited by paragraph (1) may, within 90 days after the issuance of
			 notice of such decision, appeal that decision within the agency of that
			 employee or former employee through proceedings authorized by subsection
			 (b)(7), except that there shall be no appeal of an agency’s suspension of
			 a security clearance or access determination for purposes of conducting an
			 investigation, if that suspension lasts not longer than 1 year (or a
			 longer period in accordance with a certification made under subsection
			 (b)(7)).(B)Corrective actionIf, in the course of proceedings authorized under subparagraph (A), it is determined that the
			 adverse security clearance or access determination violated paragraph (1),
			 the agency shall take specific corrective action to return the employee or
			 former employee, as nearly as practicable and reasonable, to the position
			 such employee or former employee would have held had the violation not
			 occurred. Such corrective action may include back pay and related
			 benefits, travel expenses, and compensatory damages not to exceed
			 $300,000.(C)Contributing factorIn determining whether the adverse security clearance  or access determination violated paragraph
			 (1), the agency shall find that paragraph (1) was violated if a disclosure
			 described in paragraph (1) was a contributing factor in the adverse
			 security clearance or access determination taken against the individual,
			 unless the agency demonstrates by a preponderance of the evidence that it
			 would have taken the same action in the absence of such disclosure, giving
			 the utmost deference to the agency’s assessment of the particular threat
			 to the national security interests of the United States in the instant
			 matter.(5)Appellate review of security clearance access determinations by Director of National Intelligence(A)AppealWithin 60 days after receiving notice of an adverse final agency determination under a proceeding
			 under paragraph (4), an employee or former employee may appeal that
			 determination in accordance with the procedures established under
			 subparagraph (B).(B)Policies and proceduresThe Director of National Intelligence, in consultation with the Attorney General and the Secretary
			 of Defense, shall develop and implement policies and procedures for
			 adjudicating the appeals authorized by subparagraph (A).(C)Congressional notificationConsistent with the protection of sources and methods, at the time the Director of National
			 Intelligence issues an order regarding an appeal pursuant to the policies
			 and procedures established by this paragraph, the Director of National
			 Intelligence shall notify the congressional intelligence committees.(6)Judicial reviewNothing in this section shall be construed to permit or require judicial review of any—(A)agency action under this section; or(B)action of the appellate review procedures established under paragraph (5).(7)Private cause of actionNothing in this section shall be construed to permit, authorize, or require a private cause of
			 action to challenge the merits of a security clearance determination..(c)Access determination definedSection 3001(a) of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C. 3341(a))
			 is amended by adding at the end the following:(9)Access determinationThe term access determination means the determination regarding whether an employee—(A)is eligible for access to classified information in accordance with Executive Order 12968 (60 Fed.
			 Reg. 40245; relating to access to classified information), or any
			 successor thereto, and Executive Order 10865 (25 Fed. Reg. 1583; relating
			 to safeguarding classified information with industry), or any successor
			 thereto; and(B)possesses a need to know under such an Order..(d)Existing rights preservedNothing in this section or the amendments made by this section shall be construed to preempt,
			 preclude, or otherwise prevent an individual from exercising rights,
			 remedies, or avenues of redress currently provided under any other law,
			 regulation, or rule.(e)Rule of constructionNothing in section 3001 of the Intelligence Reform and Terrorism Prevention Act of 2004 (50 U.S.C.
			 3341), as amended by this title, shall be construed to require the repeal
			 or replacement of agency appeal procedures implementing Executive Order
			 12968 (60 Fed. Reg. 40245; relating to access to classified information),
			 or any successor thereto, and Executive Order 10865 (25 Fed. Reg. 1583;
			 relating to safeguarding classified information with industry), or any
			 successor thereto, that meet the requirements of paragraph (7) of section
			 3001(b) of such Act, as added by this section.603.Revisions of other laws(a)Inspector General Act of 1978Section 8H of the Inspector General Act of 1978 (5 U.S.C. App.) is amended—(1)in subsection (b)—(A)by inserting (1) after (b); and(B)by adding at the end the following:(2)If the head of an establishment determines that a complaint or information transmitted under
			 paragraph (1) would create a conflict of interest for the head of the
			 establishment, the head of the establishment shall return the complaint or
			 information to the Inspector General with that determination and the
			 Inspector General shall make the transmission to the Director of National
			 Intelligence and, if the establishment is within the Department of
			 Defense, to the Secretary of Defense. In such a case, the requirements of
			 this section for the head of the establishment apply to each recipient of
			 the Inspector General’s transmission.;(2)by redesignating subsection (h) as subsection (i); and(3)by inserting after subsection (g) the following:(h)An individual who has submitted a complaint or information to an Inspector General under this
			 section may notify any member of the Permanent Select Committee on
			 Intelligence of the House of Representatives or the Select Committee on
			 Intelligence of the Senate, or a staff member of either such Committee, of
			 the fact that such individual has made a submission to that particular
			 Inspector General, and of the date on which such submission was made..(b)Central Intelligence AgencySection 17(d)(5) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(d)(5)) is amended—(1)in subparagraph (B)—(A)by inserting (i) after (B); and(B)by adding at the end the following:(ii)If the Director determines that a complaint or information transmitted under paragraph (1) would
			 create a conflict of interest for the Director, the Director shall return
			 the complaint or information to the Inspector General with that
			 determination and the Inspector General shall make the transmission to the
			 Director of National Intelligence. In such a case, the requirements of
			 this subsection for the Director of the Central Intelligence Agency apply
			 to the Director of National Intelligence; and(2)by adding at the end the following:(H)An individual who has submitted a complaint or information to the Inspector General under this
			 section may notify any member of the Permanent Select Committee on
			 Intelligence of the House of Representatives or the Select Committee on
			 Intelligence of the Senate, or a staff member of either such Committee, of
			 the fact that such individual has made a submission to the Inspector
			 General, and of the date on which such submission was made..(c)National Security Act of 1947Section 103H(k)(5) of the National Security Act of 1947 (50 U.S.C. 3033(k)(5)) is amended by adding
			 at the end the following:(I)An individual who has submitted a complaint or information to the Inspector General under this
			 section may notify any member of either of the congressional intelligence
			 committees, or a staff member of either of such committees, of the fact
			 that such individual has made a submission to the Inspector General, and
			 of the date on which such submission was made..604.Policies and procedures; nonapplicability to certain terminations(a)Covered intelligence community element definedIn this section, the term covered intelligence community element—(1)means—(A)the Central Intelligence Agency, the Defense Intelligence Agency, the National
			 Geospatial-Intelligence Agency, the National Security Agency, the Office
			 of the Director of National Intelligence, and the National Reconnaissance
			 Office; and(B)any executive agency or unit thereof determined by the President under section 2302(a)(2)(C)(ii) of
			 title 5, United States Code, to have as its principal function the conduct
			 of foreign intelligence or counterintelligence activities; and(2)does not include the Federal Bureau of Investigation.(b)RegulationsIn consultation with the Secretary of Defense, the Director of National Intelligence shall develop
			 policies and procedures to ensure that a personnel action shall not be
			 taken against an employee of a covered intelligence community element as a
			 reprisal for any disclosure of information described in 1104 of the
			 National Security Act of 1947, as added by section 601 of this Act.(c)Report on the status of implementation of regulationsNot later than 2 years after the date of the enactment of this Act, the Director of National
			 Intelligence shall submit a report on the status of the implementation of
			 the regulations promulgated under subsection (b) to the congressional
			 intelligence committees.(d)Nonapplicability to certain terminationsSection 1104 of the National Security Act of 1947, as added by	section 601 of this Act, and
			 section 3001 of the Intelligence Reform and Terrorism Prevention Act of
			 2004 (50
			 U.S.C. 3341), as amended by section 602 of this Act, shall not apply if—(1)the affected employee is concurrently terminated under—(A)section 1609 of title 10, United States Code;(B)the authority of the Director of National Intelligence under section 102A(m) of the National
			 Security Act of 1947 (50 U.S.C. 3024(m)), if the Director determines that
			 the termination is in the interest of the United States;(C)the authority of the Director of the Central Intelligence Agency under section 104A(e) of the
			 National Security Act of 1947 (50 U.S.C. 3036(e)), if the Director
			 determines that the termination is in the interest of the United States;
			 or(D)section 7532 of title 5, United States Code, if the head of the agency determines that the
			 termination is in the interest of the United States; and(2)not later than 30 days after such termination, the head of the agency that employed the affected
			 employee notifies the congressional intelligence committees
			 of the termination.VIITechnical amendments701.Technical amendments to the Central Intelligence Agency Act of 1949Section 21 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3521) is amended—(1)in subsection (b)(1)(D), by striking section (a) and inserting subsection (a); and(2)in subsection (c)(2)(E), by striking provider. and inserting provider.702.Technical amendments to the National Security Act of 1947 relating to the past elimination of
			 certain positionsSection 101(a) of the National Security Act of 1947 (50 U.S.C. 3021(a)) is amended—(1)in paragraph (5), by striking the semicolon and inserting ; and;(2)by striking paragraphs (6) and (7);(3)by redesignating paragraph (8) as paragraph (6); and(4)in paragraph (6) (as so redesignated), by striking the Chairman of the Munitions Board, and the Chairman of the Research and Development Board,.703.Technical amendments to the Intelligence Authorization Act for Fiscal Year 2013(a)AmendmentsSection 506 of the Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277; 126 Stat. 2478) is amended—(1)by striking Section 606(5) and inserting Paragraph (5) of section 605; and(2)by inserting , as redesignated by section 310(a)(4)(B) of this Act, before is amended.(b)Effective dateThe amendments made by subsection (a) shall take effect as if included in the enactment of the
			 Intelligence Authorization Act for Fiscal Year 2013 (Public Law 112–277).Speaker of the House of RepresentativesVice President of the United States and President of the Senate